This is an appeal from a divorce decree awarded to the petitioner-husband in the Court of Chancery, based on the continuous, willful and obstinate desertion by the wife for two years or more.
The facts are more detailed in the advisory master's conclusions. The following are sufficient for our purposes. The parties were married in 1931, the petitioner was a widower, *Page 34 
the defendant a divorcee. Their domestic life was unpleasant because of constant quarreling. She left her husband and went to live with friends in January, 1938. The desertion continued for more than two years. During that interval the petitioner made several attempts to get her to return. The disputed question on the appeal is whether or not the desertion was obstinate. The learned advisory master concluded that the wife was "obstinate in her desertion." We concur in that finding. The husband's efforts to bring about his wife's return to his home and her conduct, resisting such advances, make the desertion, under the facts and the law, obstinate. Baxter v. Baxter, 101 N.J. Eq. 236.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None.